DETAILED FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks on the Amendment
This office action is in response to the amendment of January 14, 2021, which amendment has been ENTERED.  The amendment has necessitated new rejections, as set forth below.  Insofar as claims 1-8 as newly-amended can be understood, they distinguish over the prior art rejections as set forth in the office action of October 14, 2020 for the reasons set forth in the remarks with the amendment of January 14, 2021, which remarks have been found to be persuasive.

Comment on Claim Line Numbering
Please note that any mention of line numbers in claims in this office action refers to the line numbers in claims as they appear in the official claim listing in the image file wrapper (IFW), not to any claim as it may be reproduced in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text of independent claim 1 as newly-amended is as follows:
“1. (Currently Amended) A guiding device comprising: a communication device configured to receive a detection signal which contains detection data of a target; and a processing unit configured to determine a progressing direction of a flying object based on the detection data, wherein the processing unit comprises: a course setting section configured to set a flight course for a lofted flight based on the detection data when the flying object carries out the lofted flight for the target, wherein the flying object accelerates and increases an elevation angle when the flying object carries out the lofted flight; and a guiding section configured to determine the progressing direction based on the flight course and output a guidance signal which contains data showing the progressing direction, and wherein the course setting section is configured: to set a first flight course as the flight course when the flying object is launched; and to change the flight course from the first flight course to a second flight course based on the detection data after launching of the flying object.”
In claim 1 as newly-amended, the claim language on lines 7-10 is indefinite and unclear in context as to how the newly-added text, “wherein the flying object accelerates and increases an elevation angle when the flying object carries out the lofted flight” modifies the claim language, “a course setting section configured to set a flight course 
Each of dependent claims 2-6 is unclear, at least, in that it depends from unclear, independent claim 1 as newly-amended.

Potentially-Allowable Subject Matter
Claims 1, 7, and 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wright (‘907) is of general interest for the disclosure related to acceleration and attitude, for example, please see column 14, lines 10-33, noting especially the final sentence.
Lam (‘492) is of general interest for the disclosure relating to modifying the acceleration based on a time-to-go estimate.


Finality of this Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

/BERNARR E GREGORY/Primary Examiner, Art Unit 3648